Citation Nr: 1635281	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to a rating in excess of 10 percent right a right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a travel board hearing was held before the undersigned.  In June 2015, the Board denied the claim for an increased rating for a right knee disability and remanded the claims for service connection for right and left ankle disabilities, a low back disability, headaches, and a right hip disability.

The Veteran appealed the denial of an increased rating for a right knee disability to the United States Court of Veterans Claims (the Court) and, by a March 2016 Joint Motion for Partial Remand, the Court vacated the Board's decision and remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that new VA examinations are necessary prior to disposition of the Veteran's claims.

Although the September 2015 VA examiner addressed the issue of whether the Veteran's ankle disabilities, back disability, and right hip disability were aggravated by his service-connected right knee disability, no explanation or rationale was provided for those conclusions.  In order to accurately adjudicate the claims, rationale must be provided.  Moreover, the examiner only addressed the issue of secondary aggravation, and did not provide an opinion as to secondary causation.  

And, although the September 2015 and November 2015 VA examiners provided opinions as to whether the Veteran's back disability and headaches were caused or aggravated by his service on a direct basis, they did not address the post-service treatment records demonstrating complaints of a back ache and headaches on 1983 VA examination and November 1987 VA treatment records documenting complaints of low back pain.  These records must be discussed on new VA examination.  

A new VA examination is also necessary in order to adjudicate the Veteran's claim for an increased rating for a right knee disability.  As indicated by the March 2016 Joint Motion, a new VA examination is necessary in order to determine whether the Veteran suffers from additional loss of motion on repetitive testing as well as whether the Veteran suffers from functional loss caused by flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to submit any new or updated treatment records (not already of record).  Obtain any outstanding VA treatment records.  If the Veteran has received private treatment, ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  Schedule the Veteran for a VA examination to assess the etiology of his right and left ankle disabilities, low back disability, right hip disability, and headaches.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.  The examiner should address the following:

a)  As to each disability listed below, is it at least as likely as not (50 percent or greater probability) that such disability was caused or aggravated by his service?  

i) right ankle disability,
ii) left ankle disability,
iii) low back disability [The examiner should discuss the 1983 VA examination when the Veteran reported back aches and the 1987 VA records showing complaints of low back pain along with the pertinent service treatment records and post-service treatment records.] 
iv) right hip disability, and 
v) headaches [The examiner should discuss the 1983 VA examination when the Veteran reported headaches along with the pertinent service treatment records and post-service treatment records.] and

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's i) right ankle disability, ii) left ankle disability, iii) low back disability, or iv) right hip disability was caused by his service-connected right knee disability?  Please provide a complete rationale for the opinions provided.

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's i) right ankle disability, ii) left ankle disability, iii) low back disability, or iv) right hip disability was aggravated (beyond the natural progression of the disease) by his service-connected right knee disability?  Please provide a complete rationale for the opinions provided. 

3.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's right knee disability.  The examiner should review the claims file and copies of all pertinent records.  The examiner is specifically requested to address:

a. active range of motion (with respect to the left and right knees);
b. passive range of motion (with respect to the left and right knees);
c. weight-bearing range of motion (with respect to the left and right knees);
d. non-weight bearing range of motion (with respect to the left and right knees); 
e. any degree of limitation of range of motion on repetitive testing ;
f. and any degree of functional loss due to flare-ups.  

A full and well-reasoned rationale must be provided for all opinions reached.  

4.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




